Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-9, 11-17, and 19-21 objected to because of the following informalities: appropriate “wherein” clauses should be steps of playing the game, e.g. step of determining a winner of said game. 
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 11-17, and 19-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As per claim 1 recites “manually throwing the projectiles at the movable target component, without direct physical contact by said opposing team players and the movable target component” (lines 22+).
	It is unclear to what “without physical contact….and the movable target component”?  Such limitations infer that there is no contact, physical contact, between the target and the thrown projectiles, which defeat the purpose of the game.  It is clear that the player are not in physical contact with the movable target, but rather the projectile are in physical contact to advance, move the target to play the game.
	In addition, as previously stated in the last office action, the limitations “in the shape of a mascot” is not indication that the target is the mascot.  The claim need to positively claimed and define the mascot as part of the movable target component.
	With respect to claim 17, once again it is unclear how the movable target can possibly be supported using only two (i.e. a single set) of casters.  Neither the drawing are showing such, nor the specification providing any clarity regarding such.  Since applicant has not argued or further explained the use of only single casters with the movable target, the examiner maintains his position that it is unclear how the target is capable to be supported by only two/single set of casters.
	With respect to claim 21, applicant’s amendments remedy some of the previous deficiencies, but there are some indefiniteness issues.
	The claim further define the movable mascot target for each team, i.e. “a respective movable target component” (line 8) as well as the “respective goal line for each team” (lines 11 and 12).
	However, it is unclear to which “goal line” of which team the player advance the mascot (movable target)(e.g. lines 21+); or to which team’s movable target the claim referred to (lines 24+ or 44+).
	The same issue applicable with respect to claim 22, as it is unclear to what specific/respective team’s line/movable mascot the claim further referred to.
Allowable Subject Matter
Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and claim objections, set forth in this Office action.

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131.  The examiner can normally be reached on Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                            3/9/21     

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711